Name: 2009/776/EC: Commission Decision of 16Ã October 2009 on a derogation from Council Decision 2001/822/EC, as regards the rules of origin for prepared and preserved shrimps and prawns from Greenland (notified under document C(2009) 7813)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  European Union law;  international trade;  fisheries;  America;  foodstuff
 Date Published: 2009-10-23

 23.10.2009 EN Official Journal of the European Union L 278/51 COMMISSION DECISION of 16 October 2009 on a derogation from Council Decision 2001/822/EC, as regards the rules of origin for prepared and preserved shrimps and prawns from Greenland (notified under document C(2009) 7813) (2009/776/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (1), and in particular Article 37 of Annex III thereto, Whereas: (1) On 28 December 2001 the Commission adopted Decision 2001/936/EC (2) derogating from the definition of the concept of originating products to take account of the special situation of Greenland with regard to shrimps and prawns of the species Pandalus borealis. That derogation expired on 31 December 2006. (2) With letter of 26 June 2009, received on 6 July 2009, Greenland requested a new derogation from the rules of origin set out in Article 37 of Annex III to Decision 2001/822/EC in respect of an annual quantity of 2 500 tonnes of prepared and preserved shrimps and prawns of the species Pandalus borealis, to be exported from Greenland. (3) Greenland has based its request on the fact that during certain periods of the year there is a shortfall in supplies of originating shrimps and prawns. (4) Article 37 of Annex III to Decision 2001/822/EC concerning the definition of the concept of originating products and methods of administrative cooperation provides that derogations from the rules of origin may be granted where justified by the development of existing industries or the creation of new industries in a country or territory. (5) The requested derogation is justified under Article 37(1) and (7) of Annex III to Decision 2001/822/EC, as regards the development of an existing industry in Greenland. As the derogation is being granted for products which involve actual processing and the local value added to the non-originating raw crustaceans used is at least 45 % of the value of the finished product, it will contribute to the development of an existing industry. The derogation is essential for the survival of one of its factories. Use of the derogation granted in 2001 remained extremely low (402 tonnes in 2002 and zero tonnes from January 2003 to December 2006). The derogation should therefore be granted for the same total annual quantity as covered by the derogation granted in 2001, i.e. 2 100 tonnes. (6) Subject to compliance with certain conditions relating to quantities, surveillance and duration, the derogation would not cause serious injury to an economic sector or an established industry of the Community or one or more of the Member States. (7) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3) lays down rules for the management of tariff quotas. Those rules should be applied mutatis mutandis to the management of the quantity in respect of which the derogation is granted by this Decision. (8) Since the derogation is requested for a period starting on 1 August 2009, the derogation should be granted with effect from that date. In its letter of 26 June 2009 the Greenland authorities have suggested that the period granted would expire when Decision 2001/822/EC is no longer applicable, on 31 December 2013. (9) The measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from Annex III to Decision 2001/822/EC, prepared and preserved shrimps and prawns of the species Pandalus borealis falling within CN code ex 1605 20, processed in Greenland from non-originating shrimps and prawns, shall be regarded as originating in Greenland in accordance with the terms of this Decision. Article 2 The derogation provided for in Article 1 shall apply to the quantities set out in the Annex which are imported into the Community from Greenland during the period from 1 August 2009 to 31 December 2013. Article 3 Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93 relating to the management of tariff quotas shall apply mutatis mutandis to the management of the quantities referred to in the Annex to this Decision. Article 4 The customs authorities of Greenland shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 1. All the movement certificates EUR.1 they issue in relation to those products shall bear a reference to this Decision. The competent authorities of Greenland shall forward to the Commission a quarterly statement of the quantities in respect of which movement certificates EUR.1 have been issued pursuant to this Decision and the serial numbers of those certificates. Article 5 Box 7 of the movement certificates EUR.1 issued under this Decision shall contain one of the following entries:  Derogation  Decision 2009/776/EC;  DÃ ©rogation  DÃ ©cision 2009/776/CE. Article 6 This Decision shall apply from 1 August 2009 until 31 December 2013. Article 7 This Decision is addressed to the Member States. Done at Brussels, 16 October 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 314, 30.11.2001, p. 1. (2) OJ L 345, 29.12.2001, p. 91. (3) OJ L 253, 11.10.1993, p. 1. ANNEX Order No CN code Description of goods Period Quantities (in tonnes) 09.0691 ex 1605 20 Prepared or preserved shrimps and prawns of the species Pandalus borealis 1.8.2009 to 31.7.2010 2 100 1.8.2010 to 31.7.2011 2 100 1.8.2011 to 31.7.2012 2 100 1.8.2012 to 31.7.2013 2 100 1.8.2013 to 31.12.2013 875